The Petition for Writ of Mandamus filed by Lyon Fry Cadden Insurance Agency, Inc., on December 19, 2017, directed to the Honorable Clark Stankoski, Judge of the Circuit Court of Baldwin County, having been submitted to the Court,
IT IS ORDERED as follows:
1. That the Respondents, Judge Clark Stankoski and Precision Sand Products, LLC, file with the Clerk of this Court their answers to the said petition, a copy of which appears to have been served on them, or their attorneys, on December 19, 2017, with briefs in support of said answer(s), within fourteen (14) days from the date of this order; and,
2. That the Petitioner may file a brief in reply to Respondents' answers and briefs within seven (7) days from the date Respondents' answers and briefs are filed.
IT IS FURTHER ORDERED that the Clerk of this Court shall serve a copy of this order upon all parties to this cause, or their attorneys of record, electronically or by mailing a copy thereof to them by United States mail, postage prepaid.
Stuart, C.J., and Bolin, Parker, Shaw, Main, Wise, Bryan, and Sellers, JJ., concur.
Murdock, J., dissents.